Citation Nr: 0616032	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-22 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependants' Educational Assistance 
Allowance under Chapter 35, Title 38, United States Code. 



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1953 to 
November 1956 and from June 1957 to June 1974.  He died in 
May 2002.  The appellant is the veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied entitlement to the benefits 
currently sought on appeal.


FINDINGS OF FACT

1.  The veteran's death certificate indicates that he died in 
May 2002, and lists the cause of death as cardio respiratory 
arrest due to carcinoma of the esophagus.

2.  At the time of the veteran's death, service connection 
had not been established for any disability.

3.  Esophageal cancer was first demonstrated many years after 
service, and was not related to the veteran's service.

4.  There is no competent medical evidence of record that 
demonstrates that a disability for which service connection 
could have been granted caused, hastened, or materially or 
substantially contributed to the veteran's death.

5.  The veteran did not die of a service-connected disability 
or die while having a disability evaluated as total and 
permanent in nature resulting from a service-connected 
disability.

CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in or 
aggravated by active service, nor may it be so presumed.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R.  §§ 3.102, 3.303, 3.307, 3.309, 3.312 
(2005).

2.  The statutory requirements for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code have not been met.  38 U.S.C.A. 
§§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in correspondence dated in July 
2002, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the appellant under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2005).  Specifically, 
the AOJ notified her of information and evidence necessary to 
substantiate the claim for service connection for the cause 
of the veteran's death; information and evidence that VA 
would seek to provide; and information and evidence that she 
was expected to provide.  While the appellant was not 
instructed to submit any evidence in her possession that 
pertains to the claim, she was advised to notify VA of any 
information or evidence in support of her claim that she 
wished VA to retrieve for her.  

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits.  The 
veteran's service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.   



Service connection for Cause of Death

The veteran died in May 2002.  His death certificate lists 
the cause of death as cardio respiratory arrest due to 
carcinoma of the esophagus.  Terminal records from the 
private hospital at which the veteran received his final 
treatment confirm this diagnosis.  The appellant contends 
that the esophageal cancer was due to the veteran's service 
in Vietnam, and specifically, to his exposure to certain 
herbicides.  She therefore seeks service connection for his 
cause of death.  

A claimant of dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to death.  See 38 
U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a 
veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  See 38 C.F.R. § 3.312.  

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  In this case, 
service connection had not been established for any 
disability at the time of the veteran's death.

A service-connected disability is one that was incurred in or 
aggravated during active service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Also, since the veteran served in the 
Republic of Vietnam from March 1968 to March 1969, he is 
presumed to have been exposed to an herbicide agent, such as 
Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  Certain diseases have been associated 
with exposure to herbicide agents and will be presumed by VA 
to have been incurred in service even though there is no 
evidence of such disease during such period of service.  38 
C.F.R. §§ 3.307(a), 3.309(e).  The disease entity in this 
case, however, is esophageal cancer, which is not listed as a 
presumptive disease in the regulation.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  Thus, presumptive service 
connection for esophageal cancer is not warranted.

Service connection may also be established with proof of 
direct causation; however, the Board finds that service 
connection based on a theory of direct causation for the 
cause of the veteran's death is not warranted in this case.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  While the 
appellant has not specifically alleged that the veteran's 
esophageal cancer was directly related to his service, it is 
noted that his service medical records are negative for 
diagnosis or treatment of the same, to include his January 
1974 retirement physical examination.  Prior to the veteran's 
death, service connection had not been established for any 
disability.  In addition, there is no medical evidence 
suggesting that the veteran's esophageal cancer was otherwise 
related to service.  There is no competent medical evidence 
of a nexus between the veteran's service and the cause of 
death listed on the death certificate.  As a lay person, the 
appellant's opinion as to causation is not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the preponderance of the evidence is against the appellant's 
claim; the benefit of the doubt provision does not apply.  
Service connection for the cause of the veteran's death is 
not warranted. 
  
Educational Benefits
 
Educational assistance is available to surviving spouse of a 
veteran who, in the context of this issue on appeal, either 
died of a service-connected disability or died while having a 
disability evaluated as total and permanent in nature 
resulting from a service-connected disability.  38 U.S.C.A. 
§§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. § 3.807 (2005).

In this case, the Board has determined that the veteran did 
not die of a service-connected disability.  The record also 
reflects that the veteran did not have a disability evaluated 
as total and permanent in nature resulting from a service- 
connected disability at the time of his death.  Accordingly, 
the appellant cannot be considered an "eligible person" 
entitled to receive educational benefits.  38 U.S.C.A. § 
3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 21.3021(a) 
(2005).
Because the appellant does not meet the basic criteria under 
the law for eligibility for educational benefits, the law is 
dispositive without regard to any other facts in the case.  
Where the law is dispositive, the claim must be denied on the 
basis of absence of legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, the appeal for 
educational assistance benefits is denied as a matter of law.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependants' Educational Assistance Allowance 
under Chapter 35, Title 38, United States Code, is denied. 


____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


